DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed March 23 2021 have been fully considered but they are not persuasive.
Request for an Interview.  The applicant may request an interview after he has considered this detailed action
Request for Withdrawal of the Finality of the Office Action.  The Request for Continued Examination has been accepted.
Claim Rejections – 35 U.S.C. § 103  The applicant argues that none of the applied references in the previous rejection teaches the claim limitation “wherein at least one of the plurality of DL carriers is transmitted in a first cell and at least one of the one or more TDD carriers is transmitted in a second cell having a coverage area smaller than the first cell.”  This is true, but further search has identified a reference, Sang Min Lee et. al. (US 2010/0255854 A1) that teaches at least one Downlink (DL) carrier is transmitted in a first cell and at least one Time Division Duplex (TDD) carrier is transmitted in a second cell having a coverage area smaller than the first cell (Fig. 2 Macro Cell Femto Cell Para 7 “the macro base station 100 performs frequency allocation using a Frequency Division Duplex (FDD) scheme. The small base station 200a, 200b, or 200c performs frequency allocation using a Time Division Duplex (TDD) scheme.”)  A femto cell by definition has a small coverage than a macro cell.   A Frequency Division Duplex (FDD) system by definition has at least both an Uplink (UL) 
Rejections under 35 USC § 112 for Lack of Written Description
The examiner has thoroughly read and evaluated the applicant’s specification and has concluded that the limitation “at least one or more TDD carriers is transmitted in a second cell having a coverage area smaller than the first cell” does not comply with the written description requirement and is not described in the in the specification in such a way as to reasonably convey that inventors had possession of the claimed invention.
In particular, the sections of the specification describing Time Division Duplexing (TDD) never mention any cell and the section of the specification describing cells never mention Time Division Duplexing.  The only bands mentioned in the sections of the specification reciting cells are Uplink (UL) and Downlink (DL) bands, which are features of Frequency Division Duplexing (FDD), not Time Division Duplexing (TDD).
While both TDD and cells are recited in the specification, one of ordinary skill in the art at the time of the invention would conclude that the specification does not adequately describe the combination of TDD carriers and cells.
prima facie case below that the specification does not provide adequate written description for the limitation “at least one of the plurality of DL carriers is transmitted in a first cell and at least one or more TDD carriers is transmitted in a second cell having a coverage area smaller than the first cell.”
The examiner draws the applicant’s attention to the Manual of Patent Examining Procedure 2163 II A

For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency."

Claim Numbering
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

The examiner notes that many of the new claims added in the amendment of July 06 2020 did not follow the above claim numbering requirement.  In particular this claim numbering requirement should have been applied to the newly added claims that were dependent on previously existing independent claims, claims 25-28 and 31-54; as well as to the newly added independent claims 19 and 22 and their dependent claims 20, 21, 23, 24 and 56-69.  Claims 70-91 did follow the claim numbering requirement.
No change in numbering will be required at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-7, 9-31, 33-37, 39-45, 47-60, 62-67, 69-76, 78-87 and 88-91 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 2, 10, 17-19, 22, 70 and 81, the claims recite “at least one or more TDD carriers is transmitted in a second cell having a coverage area smaller than the first cell.”  This limitation is not described in the in the specification in such a way as to reasonably convey that inventors had possession of the claim invention because nowhere in the specification is a Time Division Duplex (TDD) carrier associated with a cell.
Time Division Duplex (TDD) is described at Fig. 7(b), Fig. 11, and Para 3, 5, 34, 44, 53, 54 and 62 of the instant specification.  In none of these places is a cell mentioned at all.
The examiner notes that the Time Division Multiple Access (TDMA) Uplink band in Fig. 17 and Para 72 is not an example of TDD.  TDD separates uplink and downlink in time.  In Fig. 17 TDMA separates only the uplink.  Since the uplink is on one carrier and the downlink on another, the systems is a Frequency Division Duplex (FDD) system, where uplink and downlink are separated in frequency.
The specification does not describe a TDD carrier associated with a cell, nor the coexistence of uplink and downlink carriers with TDD carriers.
Cells are described at Fig. 2, Fig. 8, Fig. 10, Fig. 14, Fig. 15 and Para 37, 39, 48, 54-57, 59, 60, 65-67, 70, 71, 74, 75, 83, 86, 87, 92, 94-98, 101, 109, 110, and 115.  In none of these places is TDD mentioned at all.  Furthermore, all the bands mentioned are Downlink (DL) and Uplink (UL) bands, which are characteristic of a Frequency Division Duplex system, not a Time Division Duplex system.

Regarding Claims 2-7, 9, 11-16, 20, 21, 23-31, 33-37, 39-45, 47-60, 62-67, 69, 71-76, 78-80, 82-87 and 88-91, they are rejected as dependent on a rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 9, 10, 16-18, 19-24, 37, 39, 45, 47-55, 60, 62, 67, 69, 70, 76, 78-81, 87 and 89-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afrashteh et. al. (US 2007/0025290 A1) in view of Pelletier et. al. (US 2010/0130137 A1) and in further view of Lee et. al. (US 2010/0255854 A1), “Sang Min Lee” and of Lee et. al. (US 2010/0265905 A1), “Young Dae Lee.”
Regarding Claim 2, Afrashteh discloses a communication method implemented in a communications system serving a mobile device (Abstract The base station and wireless device comprise a communications system), wherein the communications system utilizes one or more time division duplex (TDD) carriers and a downlink (DL) carrier paired with an uplink (UL) carrier (Fig. 3 Para 17), the method comprising:
Fig. 3 Channel B Fig. 5 545 Para 23); and
transmitting DL signals to the mobile device over a TDD carrier (Fig. 3 Channel DL Slot Fig. 5 550 Para 23)
Pelletier discloses something Afrashteh does not explicitly disclose: a base station serving a plurality of mobile devices in a wireless communication system (Fig. 1 Para 26)
a plurality of DL carriers paired with a plurality of UL carriers (Fig. 3 Para 18 21)
where one of the plurality of DL carriers is a primary DL carrier and one of the plurality of UL carriers is a primary UL carrier, and where at least one of the plurality of DL carriers is a non-primary DL carrier and at least one of the plurality of UL carriers is a non-primary UL carrier (Fig. 3 Uplink Carrier 1 Downlink Carrier 1 Uplink Carrier 2 Downlink Carrier 2 Para 16 “Each of these carriers may…. may be grouped and referred to as anchor or primary carrier and supplementary or secondary carrier”)
receiving UL signals over the non-primary UL carrier and over the primary UL carrier (Fig. 1 160 Fig. 3 Uplink Carrier 1 Uplink Carrier 2 Para 16 25 27)
Sang Min Lee discloses something neither Afrashteh nor Pelletier explicitly discloses: at least one DL carrier is transmitted in a first cell and at least one TDD carrier is transmitted in a second cell having a coverage area smaller than the first cell (Fig. 2 Macro Cell Femto Cell Para 7 “the macro base station 100 performs frequency allocation using a Frequency Division Duplex (FDD) scheme. The small base station 200a, 200b, or 200c performs frequency allocation using a Time Division Duplex (TDD) 
Young Dae Lee discloses something neither Afrashteh nor Pelletier nor Sang Min Lee explicitly discloses: broadcasting information to a mobile device of the plurality of mobile devices, information indicating a pairing between a DL carrier and an UL carrier (Fig. 1 Fig. 4 S100 Para 12 13 28 40)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a communication method implemented in a communications system serving a plurality of mobile devices, wherein the communication system utilizes one or more TDD carriers and a plurality of DL carriers paired with a plurality of UL carriers, the method comprising: transmitting, to a mobile device of the plurality of mobile devices, broadcast information indicating a pairing between the plurality of DL carriers and the plurality of UL carriers, wherein one of the plurality of DL carriers is a primary DL carrier and one of the plurality of UL carriers is a primary UL carrier, and wherein at least one of the plurality of DL carriers is a non-primary DL carrier and at least one of the plurality of UL carriers is a non-primary UL carrier wherein at least one of the plurality of DL carriers is transmitted in a first cell and at least one of the one or more TDD carriers is transmitted in a second cell having a coverage area smaller than the first cell; receiving UL signals over the non-primary UL carrier and over the primary UL carrier; and transmitting DL signals to the mobile device over a TDD carrier of the one or more TDD carriers.  The motivation for combining the TDD carrier with paired DL and UL carriers to increase system throughput as taught by Afrashteh (Para 2 3).
Regarding Claim 7, Young Dae Lee discloses UL signals include a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols (Para 5 9)
Regarding Claim 9, Young Dae Lee discloses the bandwidth of a DL carrier is different than the bandwidth of a UL carrier (Para 6 “a technique for allocating an asymmetric bandwidth between the uplink and the downlink”)
Regarding Claim 10, Afrashteh discloses a communications system comprising at least one processor and memory (Fig. 4a 435 Processor 440 Memory Para 18 19 A base station is a communications system)
The combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the remainder of the claim as explained in claim 2.
Regarding Claim 16, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 16 as explained in claims 9 and 10.
Regarding Claim 17, Afrashteh discloses a communications systems comprising a transmitter and a receiver (Fig. 4a 415 TDD Transmitter 420 TDD Receiver 425 FDD Transmitter 430 FDD Receiver Para 18 A base station is a communications system)
The combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the remainder of the claim as explained in claim 2.
The examiner notes that when transmitting and receiving on both TDD and FDD simultaneously, multiple transmitters and receivers are required.
Regarding Claim 18, Pelletier discloses a non-transitory computer readable storage medium storing thereon computer executable instructions for execution by one or more processors, the non-transitory computer readable storage medium comprising instruction (Para 111-112)

Regarding Claim 19, Afrashteh discloses a method for a mobile device (Fig. 5b Para 24 25)
The combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the remainder of the claim as explained in claim 2.
The examiner notes that since the transmission and receptions are mostly between a base station and a mobile device, the method necessarily applies to both the base station and the mobile device.
Regarding Claim 20,  Afrashteh discloses transmitting a first DL signal over an FDD DL carrier and a second DL signal over the TDD carrier at least in-part contemporaneously (Fig. 3 Channel A DL Slot 2 Channel A DL Slot 1 Channel C DL-FDD Pair 1 Para 17.  By inspection of the drawing it can be seen that the TDD DL and the FDD downlink, analogous to the claimed paired downlink, are at least in part contemporaneous.)
Pelletier discloses all paired carriers must either be primary or non-primary carriers (Para 16)
  Regarding Claim 21, Pelletier discloses transmitting a first DL signal over a first DL carrier and a second DL signal over a second DL carrier at least in-part contemporaneously (Para 4 “a base station…communicates to a wireless transmit/receive unit (WTRU) over two downlink carriers simultaneously”)
Pelletier discloses all paired carriers must either be primary or non-primary carriers (Para 16)
Regarding Claim 22, Afrashteh discloses a mobile device comprising a receiver and a transmitter (Fig. 4b 460 TDD Transmitter 4265 TDD Receiver 470 FDD Transmitter 475 FDD Receiver Para 20)
The combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the remainder of the claim as explained in claim 2.
The examiner notes that when transmitting and receiving on both TDD and FDD simultaneously, multiple transmitters and receivers are required.
Regarding Claim 23, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 23 as explained in claims 20 and 22.
Regarding Claim 24, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 49 as explained in claims 21 and 22.
Regarding Claim 31, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 31 as explained in claims 7 and 10.
Regarding Claim 37 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 37 as explained in claims 7 and 17.
Regarding Claim 39, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 39 as explained in claims 9 and 17.
Regarding Claim 45 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 45 as explained in claims 7 and 18.
Regarding Claim 47, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 39 as explained in claims 9 and 18.
Regarding Claim 48, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 48 as explained in claims 2 and 20.
Regarding Claim 49, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 49 as explained in claims 2 and 21.
Regarding Claim 50, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 50 as explained in claims 10 and 20.
Regarding Claim 51, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 51 as explained in claims 10 and 21.
Regarding Claim 52, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 52 as explained in claims 17 and 20.
Regarding Claim 53, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 53 as explained in claims 17 and 21.
Regarding Claim 54, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 54 as explained in claims 18 and 20.
Regarding Claim 55, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 55 as explained in claims 18 and 21.
Regarding Claim 60 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 60 as explained in claims 7 and 19.
Regarding Claim 62, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 62 as explained in claims 9 and 19.
Regarding Claim 67 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 67 as explained in claims 7 and 22.
Regarding Claim 69, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 69 as explained in claims 9 and 22.
Regarding Claim 70, Pelletier discloses a non-transitory computer readable storage medium storing thereon computer executable instructions for execution by one or more processors, the non-transitory computer readable storage medium comprising instruction (Para 111-112)
The combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the remainder of the claim as explained in claim 2.
Regarding Claim 76 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 76 as explained in claims 7 and 70.
Regarding Claim 78, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 78 as explained in claims 9 and 70.
Regarding Claim 79, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 79 as explained in claims 20 and 70.
Regarding Claim 80, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 80 as explained in claims 21 and 70.
Regarding Claim 81, Pelletier (Fig. 1 Para 25) and Young Dae Lee (Fig. 1 Para 28) disclose a communication system serving a plurality of mobile devices in a wireless communication system
Afrashteh discloses (Fig. 4a 415 TDD Transmitter 420 TDD Receiver 425 FDD Transmitter 430 FDD Receiver Para 18) a first transmitter (Fig. 4a 425 FDD Transmitter Para 18), a first receiver configured to receive UL signals (Fig. 4a 430 FDD Receiver Para 18) and a transmitter configured to transmit DL signals over a TDD carrier (Fig. 4a 415 TDD Transmitter 420 Para 18)

Regarding Claim 87 the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 87 as explained in claims 7 and 81.
Regarding Claim 89, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 89 as explained in claims 9 and 81.
Regarding Claim 90, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 90 as explained in claims 20 and 81.
Regarding Claim 91, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses claim 91 as explained in claims 21 and 81.
Claims 13 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afrashteh et. al. (US 2007/0025290 A1) in view of Pelletier et. al. (US 2010/0130137 A1) and in further view of Lee et. al. (US 2010/0255854 A1), “Sang Min Lee,” and of Lee et. al. (US 2010/0265905 A1), “Young Dae Lee,” and of Tomioka et. al. (US 2006/0256884 A1)
Regarding Claim 13, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the method of claim 10.
Tomioka discloses something neither Afrashteh nor Pelletier nor Sang Min Lee nor Young Dae Lee explicitly discloses: a radio frequency (RF) circuit of the plurality of RF circuits comprises an RF filter, frequency multiplexer, amplifier, mixer, switch, oscillator, or synthesizer (Fig. 2 LNA RF Filter Mixer Para 33-35)
Therefore it would have been obvious to one skilled in the art at the time the invention was made for the RF circuits to comprise an RF filter, frequency multiplexer, 
Regarding Claim 40, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Tomioka disclose claim 40 as explained in claims 13 and 17.
Claims 5, 6, 14, 15, 25-30, 35, 26, 43, 44, 58, 59, 65, 66, 71, 74, 75, 82, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afrashteh et. al. (US 2007/0025290 A1) in view of Pelletier et. al. (US 2010/0130137 A1) and in further view of Lee et. al. (US 2010/0255854 A1), “Sang Min Lee,” and of Lee et. al. (US 2010/0265905 A1), “Young Dae Lee,” and of Fu et. al. (US 2010/0272051 A1)
Regarding Claim 25, the combination of Afrashteh, Pelletier, Sang Min Lee and Young Dae Lee discloses the method of claim 2.
Pelletier further discloses transmitting control information to the mobile device over the non-primary DL carrier (Para 16 19 “When more than one downlink carrier carries downlink control channels associated with one or more uplink carriers”  Para 16 discloses primary and non-primary carrier.  Para 19 discloses downlink carriers carrying control information to associated uplink.  If the downlink carrier is not a primary carrier, it is a non-primary downlink carrier transmitting control information to a non-primary uplink carrier)
Young Dae Lee further discloses an assignment pairing two carriers based on conditions (Fig. 4 S100 Para 12 37 40)
Fig. 2 17 Para 27 “The assigned secondary carriers are determined by the BS based on…consideration such as channel quality measurement results”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to transmit control information to the mobile device over the non-primary DL carrier, the control information indicative of an assignment of the non-primary UL carrier frequency paired with the non-primary DL carrier, wherein the assignment is based on a channel condition of the non-primary UL carrier.  The motivation is to ensure assigned non-primary carriers are desirable under additional requirements based on network conditions as taught by Fu (Para 28).
Regarding Claim 5, Pelletier discloses the control information indicative of the non-primary UL carrier is provided in a bit field or a bitmap (Para 61 “the number of bits in the HS-SCCH order field may be increased for activation/deactivation of secondary carriers”)
Regarding Claim 6, Pelletier discloses the control information indicative of the non-primary UL carrier is provided as an index or a control message (Para 33 HS-SCCH orders Para 35 supplementary carrier index)
Regarding Claim 26, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 26 as explained in claims 10 and 25.
Regarding Claim 14, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 14 as explained in claims 5 and 26.
Regarding Claim 15, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 15 as explained in claims 6 and 26.
Regarding Claim 27, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 27 as explained in claims 17 and 25.
Regarding Claim 28, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 28 as explained in claims 18 and 25.
Regarding Claim 29, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 29 as explained in claims 19 and 25.
Regarding Claim 30, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 30 as explained in claims 22 and 25.
Regarding Claim 35, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 35 as explained in claims 5 and 27.
Regarding Claim 36, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 36 as explained in claims 6 and 27.
Regarding Claim 43, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 43 as explained in claims 5 and 28.
Regarding Claim 44, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 44 as explained in claims 6 and 28.
Regarding Claim 58, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 58 as explained in claims 5 and 29.
Regarding Claim 59, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 59 as explained in claims 6 and 29.
Regarding Claim 65, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 65 as explained in claims 5 and 30.
Regarding Claim 66, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 66 as explained in claims 6 and 30.
Regarding Claim 71, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 71 as explained in claims 70 and 25.
Regarding Claim 74, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 74 as explained in claims 5 and 71.
Regarding Claim 75, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 75 as explained in claims 6 and 71.
Regarding Claim 82, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 82 as explained in claims 81 and 25.
Regarding Claim 85, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 85 as explained in claims 5 and 82.
Regarding Claim 86, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu disclose claim 86 as explained in claims 6 and 82.
Claims 3, 4, 11, 12, 33, 34, 41, 42, 43, 56, 57, 63, 64, 72, 73, 83 and 84 rejected under 35 U.S.C. 103(a) as being unpatentable over Afrashteh et. al. (US 2007/0025290 A1) in view of Pelletier et. al. (US 2010/0130137 A1) and in further view of Lee et. al. (US 2010/0255854 A1), “Sang Min Lee,” and of Lee et. al. (US 2010/0265905 A1), “Young Dae Lee,” and of Fu et. al. (US 2010/0272051 A1) and of Furuskar et. al. (US 2002/0102983 A1)
Regarding Claim 3, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee and Fu discloses the method of claim 25.
Furuskar discloses something neither Afrashteh nor Pelletier nor Sang Min Lee nor Young Dae Lee nor Fu explicitly discloses: the channel condition includes an interference level (Para 37 “carrier-to -interference is used as a measurement of QoS, the present invention can be implemented using other types of measurements of radio channel quality” where “channel quality” corresponds to channel condition and where “carrier to interference” corresponds to interference level.)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the channel condition to include an interference level associated with the non-primary UL carrier.  The motivation is to control the quality of service as taught by Furuskar (Para 1).
Regarding Claim 4, Furuskar discloses the channel condition is associated with requirements of quality of service (Para 37)
Regarding Claim 11, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 11 as explained in claims 3 and 26.
Regarding Claim 12, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 12 as explained in claims 4 and 26.
Regarding Claim 33, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 33 as explained in claims 3 and 27.
Regarding Claim 34, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 34 as explained in claims 4 and 27.
Regarding Claim 41, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 41 as explained in claims 3 and 28.
Regarding Claim 42, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 42 as explained in claims 4 and 28.
Regarding Claim 56, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 56 as explained in claims 3 and 29.
Regarding Claim 57, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 57 as explained in claims 4 and 29.
Regarding Claim 63, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 63 as explained in claims 3 and 30.
Regarding Claim 64, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 64 as explained in claims 4 and 30.
Regarding Claim 72, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 72 as explained in claims 3 and 71.
Regarding Claim 73, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 73 as explained in claims 4 and 71.
Regarding Claim 83, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 83 as explained in claims 3 and 82.
Regarding Claim 84, the combination of Afrashteh, Pelletier, Sang Min Lee, Young Dae Lee, Fu and Furuskar disclose claim 84 as explained in claims 4 and 82.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463